Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 7, 10, 15, and 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0018901 (“Wang” or “W”).
Regarding claim 1, W teaches an antenna comprising: a balun (140 and 170), wherein the balun comprises two sides (140 and 170), the sides having metal contact end portions for electrical connection to a printed circuit board (the ends of 140 and 170, as shown); two radiating elements (120 and 150), each radiating element in coplanar relationship to a corresponding side of the balun (as shown); and an antenna support member (110), having a spacer portion placed between the two sides of the balun (as shown), wherein the spacer portion separates one radiating element of the dipole antenna from another radiating element of the dipole antenna (as shown).
Regarding claim 4, W fails to teach that the metal contact end portions connect with conductive pads on a printed circuit board, wherein the printed circuit board is removably connected to the antenna.

Regarding claim 5, W fails to teach that the antenna is connected to a printed circuit board absent an RF cable or RF connector.
However, for the reasons given in regard to claim 4, conductive pads could be used instead of an RF cable.
Regarding claim 6, W teaches a balun (140 and 170 together), wherein the balun comprises two sides (140 and 170), the sides including metal contact end portions for electrical connection to the printed circuit board (as shown), and two radiating elements (120 and 150), each radiating element in coplanar relationship to a corresponding side of the balun (as shown); and an antenna support member (110), having a spacer portion placed between the two sides of the balun (as shown), wherein the spacer portion separates one radiating element from another radiating element (as shown).
W fails to teach an array of antennas, the array comprising: a first antenna and a second antenna, each antenna comprising the above features.
However, phased array antennas were old and well-known. Thus, it would have been obvious to supply an array of the above elements. The motivation would have been to perform beam steering.
Regarding claim 7, the modified device of claim 6 would be such that a radiating element of the first antenna is arranged to be substantially parallel to a radiating 
Regarding claim 10, the modified device of claim 6 would be such that the first antenna includes operation in a first frequency band (it would be multi-frequency since it is a log-periodic antenna) and the second antenna includes operation in a second frequency band (it would be multi-frequency since it is a log-periodic antenna).
Regarding claim 15, W teaches an electronic device, comprising at least on antenna (that of FIG. 1), the at least one antenna further comprising: a balun (140 and 170 together), wherein the balun comprises two sides (140 and 170), the sides including metal contact end portions for electrical connection to the printed circuit board (as shown), and two radiating elements (120 and 150), each radiating element in coplanar relationship to a corresponding side of the balun (as shown): and an antenna support member (110), having a spacer portion placed between the two sides of the balun (as shown), wherein the spacer portion separates one radiating element from another radiating element (as shown).
Regarding claim 17, W teaches that balun can be arranged to orient the dipole axis in any one of perpendicular to the printed wiring board, parallel to the printed wiring board, or in the range from perpendicular to parallel to the printed wiring board (the balun is capable of being attached to a pwb in many orientations).
Regarding claim 18, W fails to teach that the metal contact end portions connect with conductive pads on a printed circuit board, wherein the printed circuit board is removably connected to the antenna.

Regarding claim 19, the modified device of claim 6 is such that the at least two antennas is two antennas and wherein a first antenna includes operation in a first frequency band and a second antenna includes operation in a second frequency band (as described above).
Regarding claim 20, W fails to teach that the first antenna operates at 5 to 6 GHz and the second antenna operates at 2 to 4 GHz. However, it was old and well-known that the lengths of the elements of 120 and 150 can be adjusted to operate at any frequency. Thus, it would have been obvious to adjust both antennas to operate over 2 to 6 GHz. The motivation would have been to operate at WiFi frequencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568.  The examiner can normally be reached on M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GRAHAM P SMITH/Primary Examiner, Art Unit 2845